DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group l in the reply filed on 2/26/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because as a burden still exist due to the divergent subject matter. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       A)  Applicant recites “the top “surfacea pivot plate assembly” in claim 1 line 7.  This appears to be a typographical error.  It appears as if applicant may have intended to recite “surface of a pivot plate assembly”, or similar language. In addition the recited limitation of “the top surface” lacks proper antecedent basis since “a top surface of a pivot plate assembly” was never previously recited. It appears as if applicant may have intended to recite “a top surface”.  For the purpose of examination it is interpreted as if applicant intended to recite “a top surface of a pivot plate assembly”.  
          B) Applicant recites “the plurality of locating pins” in claim 4.  This lacks proper antecedent basis since the term “locating” was never previously recited.  It appears as if applicant may have intended to recite “a plurality of locating pins” in claim 3. 
         C)  Claims 2-17 are rejected as a result of being dependent on a rejected claim. 
        				 
   Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to teach a work surface assembly comprising a top surface, a plurality of legs, a first horizontal track extending along a first edge of a top surface of a pivot plate assembly, the pivot plate assembly connected to the .   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Examiner, Art Unit 3726